                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP INC.,

               Plaintiff,

v.                                                                   No. CV 19-0558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

               Defendant.

            ORDER ADOPTING MAGISTRATE JUDGE’S
     PROPOSED FINDINGS AND RECOMMENDED DISPOSITION AND
                  ISSUING WRIT OF REPLEVIN
       This matter comes before the Court on Magistrate Judge Jerry H. Ritter’s Proposed

Findings and Recommended Disposition Regarding Expedited Ex Parte Issuance of Writ of

Replevin (“PFRD”) (Doc. 9), filed August 5, 2019. The proposed findings notify the parties of

their ability to file objections and that failure to do so waives appellate review. To-date, neither

party has filed objections. Rather, Plaintiff has filed a Notice of No Objection to Proposed Findings

and Recommendations, Doc. 10, filed August 7, 2019, which “respectfully requests that the

District Judge adopt the Magistrate Judge’s Findings and issue the writ in form attached as an

Exhibit to the Findings, and [Plaintiff] CCG will post the necessary bond.” Id. Therefore, the Court

will adopt Judge Ritter’s recommendations.

       Wherefore,

        IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               9) is ADOPTED;

       2.      The Court will issue the proposed Writ of Replevin for recovery of the collateral
               described in the complaint and supporting documents, deliverable to the Sheriff of
               Taos County and Bernalillo County or any other New Mexico county where the

                                                 1
     collateral may be found, and also summoning Defendant Protégé Excavation, Inc.,
     to file an answer to the complaint, all by a date certain as stated in the writ.

3.   Plaintiff Commercial Credit Group shall post a bond as required by NMSA 1978,
     § 42-8-6 (1907), in an amount no less than double the value of the collateral as
     described in the complaint and supporting documents.




                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE




                                     2
